         Case 2:20-cv-00085-BSM Document 11 Filed 03/22/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

NORRICK WILLIAMS, et al.                                                       PLAINTIFFS

v.                           CASE NO. 2:20-CV-00085-BSM

CELSO RIOS, et al.                                                           DEFENDANTS

                                           ORDER

        Southern Aviation Transport’s motion to dismiss plaintiffs’ direct negligence claims

[Doc. No. 8] is denied.

       Plaintiffs claim to have suffered injuries when Southern’s agent, Celso Rios, backed

into them. Compl. ¶ III, Doc. No. 2. Southern admits that Rios was acting on its behalf at

the time of the accident but moves to dismiss the direct action claims because plaintiffs have

failed to sufficiently plead them. Although Southern is correct that the complaint is

somewhat slim on facts, the motion is denied because the complaint provides “sufficient

factual matter” to give fair notice to Southern of the basis for plaintiffs’ claims. Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009). Plaintiffs will be permitted to conduct discovery and if the

facts do not support plaintiffs’ claims, this issue will be taken up in a summary judgment.

       IT IS SO ORDERED this 22nd day of March, 2021.




                                                     UNITED STATES DISTRICT JUDGE
